DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 10 and 15 are objected to because of the following informalities:  	a) In claim 10 line 4, please remove the extra instance of “and”.  
	b) In claim 15 line 3, please change “and the low-power accelerometer; and” to –and the low-power accelerometer.--.	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3, 7, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Britton (US Pat. Pub. 2018/0293860).
In regards to claim 1, Britton teaches an integrated module (Britton abstract and Figs. 6-7) comprising: 
	a microcontroller (Britton Fig. 6 and Fig. 7 Item 600 and paragraphs [0055]-[0056] teach a processor as a microcontroller) ;
	 an inertial measurement unit (IMU) (Britton Fig. 6 and Fig. 7 Item 635 and paragraphs [0055] and [0065] teach an inertial-measurement unit (IMU)); 
	a low-power accelerometer (Britton Fig. 6, Fig. 8 Item 805, and paragraph [0067] teach an accelerometer as a separate package or circuit from the rest of the IMU; Britton paragraph [0066] teaches where the accelerometer may operate in a lower power sleep mode, and thus the accelerometer can be considered a low-power accelerometer); and
	 an environmental sensor (Britton Fig. 6 and Fig. 7 Items 615, 620, and 625 and paragraphs [0057]-[0060] teach an environmental sensor that may be packaged as a single chip having a temperature, humidity, and pressure sensor), wherein a distance between the environmental sensor and the IMU is greater than a distance between the IMU and the low-power accelerometer (Britton Fig. 6, Fig. 8, and paragraph [0067] teach where a distance between the environmental sensor (either the  temperature, humidity, and pressure sensor) is greater than a distance between the IMU and the low-power accelerometer, as the accelerometer 805 is located near the other components of the IMU and is in one embodiment a part of the IMU).

	In regards to claim 3, Britton teaches further comprising a light sensor (Britton Figs. 6 and 7 Item 630 and paragraph [0055] teach a light sensor).

claim 7, Britton teaches wherein the environmental sensor is selected from the group consisting of a temperature sensor, pressure sensor, humidity sensor and combinations thereof (Britton Fig. 6 and Fig. 7 Items 615, 620, and 625 and paragraphs [0057]-[0060]).

	In regards to claim 17, Britton teaches a tamper detection system (Britton abstract and paragraph [0003] teach a tamper detection system) comprising:
	a consumer article (Britton paragraph [0005] teaches a target container as a consumer article that is monitored) ; and
	 an integrated module (Britton Figs. 6-7) including a microcontroller (Britton Fig. 6 and Fig. 7 Item 600 and paragraphs [0055]-[0056]), an inertial measurement unit (IMU)(Britton Fig. 6 and Fig. 7 Item 635 and paragraphs [0055] and [0065]), a low-power accelerometer (Britton Fig. 6, Fig. 8 Item 805, and paragraph [0067] teach an accelerometer as a separate package or circuit from the rest of the IMU; Britton paragraph [0066] teaches where the accelerometer may operate in a lower power sleep mode, and thus the accelerometer can be considered a low-power accelerometer); and an environmental sensor (Britton Fig. 6 and Fig. 7 Items 615, 620, and 625 and paragraphs [0057]-[0060]) arranged on or in the consumer article (Britton paragraph [0041] teaches mounting the integrated module o the target container).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2, 4, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US Pat. Pub. 2018/0293860).
	In regards to claim 2, Britton teaches the integrated module as explained in the rejection of claim 1 above.	Britton fails to expressly teach wherein the distance between the IMU and the low-power accelerometer is greater than a distance between the IMU and the microcontroller.
	However Britton paragraph [0067] teaches where the accelerometer may be located as a separate package or circuit apart from the other components of the IMU.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the IMU and accelerometer is greater than a distance between the IMU and the microcontroller, as the accelerometer can be located separately from the IMU as a different circuit at an unspecified distance apart.  Therefore it would only be a matter of design choice to specify placing the accelerometer farther from the IMU than the microcontroller.
	
	In regards to claim 4, Britton teaches the integrated module as explained in the rejection of claim 3 above.
	However Britton paragraph [0067] teaches where the accelerometer may be located as a separate package or circuit apart from the other components of the IMU.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the light sensor and the IMU is less than the distance between the IMU and the low-power accelerometer, as the accelerometer can be located separately from the IMU as a different circuit at an unspecified distance apart.  Therefore it would only be a matter of design choice to specify placing the light sensor at a closer distance to the IMU than the distance between the IMU and separately located accelerometer.

	In regards to claim 10, Britton teaches a method of making an integrated module (Britton abstract and Figs. 6-7) comprising: 	
	providing a board (Britton paragraph [0073] teaches implementing multiple components of the integrated module onto the same circuit board);
	 locating a microcontroller (Britton Fig. 6 and Fig. 7 Item 600 and paragraphs [0055]-[0056]), an inertial measurement unit (IMU)(Britton Fig. 6 and Fig. 7 Item 635 and paragraphs [0055] and [0065]), a low-power accelerometer (Britton Fig. 6, Fig. 8 Item 805, and paragraph [0067] teach an accelerometer as a separate package or circuit from the rest of the IMU; Britton paragraph [0066] teaches where the accelerometer may operate in a lower power sleep mode, and thus the accelerometer can be considered a low-power accelerometer), an environmental sensor(Britton Fig. 6 and Fig. 7 Items 615, 620, and 625 and paragraphs [0057]-[0060]), and
	arranging the microcontroller, the IMU, the low-power accelerometer, and the environmental sensor on the board (Britton paragraph [0073]).

	However Britton paragraph [0067] teaches where the accelerometer may be located as a separate package or circuit apart from the other components of the IMU.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the IMU and accelerometer is greater than a distance between the IMU and the microcontroller, as the accelerometer can be located separately from the IMU as a different circuit at an unspecified distance apart.  Therefore it would only be a matter of design choice to specify placing the accelerometer farther from the IMU than the microcontroller.

	In regards to claim 11, Britton teaches wherein the locating and arranging steps include a light sensor (Britton Figs. 6 and 7 Item 630 and paragraphs [0055] and [0073] teach arranging a light sensor on the board).

	In regards to claim 12, Britton teaches the method as explained in the rejection of claim 11 above.	Britton fails to expressly teach wherein a distance between the light sensor and the IMU is less than the distance between the IMU and the low-power accelerometer.
	However Britton paragraph [0067] teaches where the accelerometer may be located as a separate package or circuit apart from the other components of the IMU.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the light sensor and the IMU is less than the distance between the IMU and the low-power accelerometer, as the accelerometer can be 

	In regards to claim 18, Britton teaches the tamper detection system as explained in the rejection of claim 17 above.	Britton fails to expressly teach wherein the consumer article includes a bag, purse, briefcase, wallet or luggage.
	However Britton paragraph [0041] teaches where the target article may be a container, but may also be a bank vault or a safe.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify other consumer articles such as a briefcase or luggage, as these are other types of known consumer “containers” that require tamper protection.  Therefore it would be well within the level of ordinary skill to specify at least a briefcase or luggage, which typically come with combination locks and hold items within (not unlike a safe). 

	In regards to claim 19, Britton teaches wherein a distance between the environmental sensor and the IMU is greater than a distance between the IMU and the low-power accelerometer (Britton Fig. 6, Fig. 8, and paragraph [0067] teach where a distance between the environmental sensor (either the  temperature, humidity, and pressure sensor) is greater than a distance between the IMU and the low-power accelerometer, as the accelerometer 805 is located near the other components of the IMU and is in one embodiment a part of the IMU).	Britton fails to expressly teach wherein the distance between the IMU and the low-power accelerometer is greater than a distance between the IMU and the microcontroller.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the IMU and accelerometer is greater than a distance between the IMU and the microcontroller, as the accelerometer can be located separately from the IMU as a different circuit at an unspecified distance apart.  Therefore it would only be a matter of design choice to specify placing the accelerometer farther from the IMU than the microcontroller.

7.	Claims 5-6, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US Pat. Pub. 2018/0293860) as applied to claim 1, 10, or 17 above, and further in view of Mutlu (US Pat. Pub. 2019/0331828).
	In regards to claim 5, Britton teaches the integrated module as explained in the rejection of claim 1 above.	Britton fails to expressly teach further comprising a microphone.
	Mutlu paragraph [0020] teaches placing control circuitry and input-output devices in a housing device as an integrated module.  Mutlu paragraph [0022] teaches where the sensors include one or more sensors such an ambient light sensor, inertial measurement unit, temperature sensor, pressure sensor, and a microphone.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a microphone because it is well known to include a microphone among the many types of sensors in an integrated module.  Furthermore as Britton is concerned against spoofing of tracking devices including acoustic (microphone) sensors among motion and light sensors (see Britton paragraph [0004]), it would be logical to further include a microphone to 

	In regards to claim 6, Britton teaches the integrated module as explained in the rejection of claim 5 above.	Britton fails to expressly teach wherein a distance between the microphone and the IMU is greater than the distance between the IMU and the low-power accelerometer.
	However Britton paragraph [0067] teaches where the accelerometer may be located as a separate package or circuit apart from the other components of the IMU.  
	In addition, Mutlu paragraph [0020] teaches placing control circuitry and input-output devices in a housing device as an integrated module.  Mutlu paragraph [0022] teaches where the sensors include one or more sensors such an ambient light sensor, inertial measurement unit, temperature sensor, pressure sensor, and a microphone.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a microphone because it is well known to include a microphone among the many types of sensors in an integrated module.  Furthermore as Britton is concerned against spoofing of tracking devices including acoustic (microphone) sensors among motion and light sensors (see Britton paragraph [0004]), it would be logical to further include a microphone to ensure that all types of sensors (including acoustic microphone sensors) are included for monitoring against various forms of tampering.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the microphone and the IMU is greater than the distance between the IMU and the low-power accelerometer, as the accelerometer can be located separately from the IMU as a different circuit at an unspecified distance apart.  Therefore it would only be a matter of design choice to specify placing the 

	In regards to claim 13, Britton teaches the method of making the integrated module as explained in the rejection of claim 10.	Britton fails to expressly teach wherein the locating and arranging steps include a microphone.
	Mutlu paragraph [0020] teaches placing control circuitry and input-output devices in a housing device as an integrated module.  Mutlu paragraph [0022] teaches where the sensors include one or more sensors such an ambient light sensor, inertial measurement unit, temperature sensor, pressure sensor, and a microphone.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a microphone because it is well known to include a microphone among the many types of sensors in an integrated module.  Furthermore as Britton is concerned against spoofing of tracking devices including acoustic (microphone) sensors among motion and light sensors (see Britton paragraph [0004]), it would be logical to further include a microphone to ensure that all types of sensors (including acoustic microphone sensors) are included for monitoring against various forms of tampering.  

	In regards to claim 14, Britton teaches the method of making the integrated module as explained in the rejection of claim 13 above.	Britton fails to expressly teach wherein a distance between the microphone and the IMU is greater than the distance between the IMU and the low-power accelerometer.
	However Britton paragraph [0067] teaches where the accelerometer may be located as a separate package or circuit apart from the other components of the IMU.  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a microphone because it is well known to include a microphone among the many types of sensors in an integrated module.  Furthermore as Britton is concerned against spoofing of tracking devices including acoustic (microphone) sensors among motion and light sensors (see Britton paragraph [0004]), it would be logical to further include a microphone to ensure that all types of sensors (including acoustic microphone sensors) are included for monitoring against various forms of tampering.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that a distance between the microphone and the IMU is greater than the distance between the IMU and the low-power accelerometer, as the accelerometer can be located separately from the IMU as a different circuit at an unspecified distance apart.  Therefore it would only be a matter of design choice to specify placing the microphone at a greater distance from the IMU than the distance between the IMU and the separately located accelerometer.

	In regards to claim 15, Britton teaches wherein a distance between the environmental sensor and the IMU is greater than the distance between the IMU and the low-power accelerometer (Britton Fig. 6, Fig. 8, and paragraph [0067] teach where a distance between the environmental sensor (either the  temperature, humidity, and pressure sensor) is greater than a distance between the IMU and the low-power accelerometer, as the accelerometer 805 is located near the other components of the IMU and is in one embodiment a part of the IMU).

	In regards to claim 16, Britton teaches wherein the environmental sensor is selected from the group consisting of a temperature sensor, pressure sensor, humidity sensor and combinations thereof (Britton Fig. 6 and Fig. 7 Items 615, 620, and 625 and paragraphs [0057]-[0060]).

	In regards to claim 20, Britton teaches wherein the integrated module further includes a light sensor (Britton Figs. 6 and 7 Item 630 and paragraph [0055] teach a light sensor).	Britton fails to expressly teach further including a microphone.
	Mutlu paragraph [0020] teaches placing control circuitry and input-output devices in a housing device as an integrated module.  Mutlu paragraph [0022] teaches where the sensors include one or more sensors such an ambient light sensor, inertial measurement unit, temperature sensor, pressure sensor, and a microphone.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a microphone because it is well known to include a microphone among the many types of sensors in an integrated module.  Furthermore as Britton is concerned against spoofing of tracking devices including acoustic (microphone) sensors among motion and light sensors (see Britton paragraph [0004]), it would be logical to further include a microphone to ensure that all types of sensors (including acoustic microphone sensors) are included for monitoring against various forms of tampering.  

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US Pat. Pub. 2018/0293860) as applied to claim 1 above, and further in view of Gregory (US Pat. Pub. 2017/0227566).
	In regards to claim 8, Britton teaches the integrated module as explained in the rejection of claim 1 above.
	Gregory abstract teaches arranging an inertial measurement unit (IMU) having at least one inertial sensor with a primary temperature (environmental) sensor, and paragraph [0003] teaches where compact high performance IMUs are integrated into a package that has dimensions of around 50 mm.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Gregory and specify that the distance between the environmental sensor and IMU ranges between 8 to 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (having all components with the IMU fitting inside a package size of around 50 mm), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

	In regards to claim 9, Britton teaches the integrated module as explained in the rejection of claim 1 above.
	Britton fails to expressly teach wherein the distance between the low-power accelerometer and the IMU ranges between 6.5 and 8.5 mm.
	Gregory abstract teaches arranging an inertial measurement unit (IMU) having at least one inertial sensor with a primary temperature (environmental) sensor, and paragraph [0003] teaches where compact high performance IMUs having inertial sensors such as accelerometers and/or gyroscopes are integrated into a package that has dimensions of around 50 mm.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Gregory and specify that the distance between the accelerometer and other components of the IMU ranges between 6.5 and 8.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (having all In re Aller, 105 USPQ 233.  

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/13/2021